Citation Nr: 1043988	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-36 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to 
April 4, 2007, and in excess of 40 percent since April 4, 2007, 
for a low back disability.

2.  Entitlement to service connection for radiculopathy of the 
bilateral lower extremities.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee that increased the disability rating for the Veteran's 
service-connected low back disability from 10 to 20 percent 
disabling, effective May 9, 2005, denied entitlement to service 
connection for right lower extremity radiculopathy, and denied a 
TDIU rating.  A May 2007 rating decision increased the rating for 
the low back disability from 20 to 40 percent disabling, 
effective April 4, 2007.  However, as that grant does not 
represent a total grant of the benefits sought on appeal, the 
claim for an increased rating for a low back disability remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran's case was previously remanded by the Board in May 
2008 and July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is once again 
necessary before a decision on the merits of the claims can be 
reached.  

At the time of the previous remands, private treatment records 
were outstanding.  The Veteran was informed in a July 2009 letter 
that he should complete and return medical release forms for 
Atoka Chiropractic Clinic, Dr. Cosby, Dr. Poisal, and Baptist 
Memorial Hospital.  The Veteran did not respond to the request.  
However, as a remand is once again necessary, the Veteran should 
again be contacted and requested to submit the necessary medical 
release forms in order for the records to be obtained.  

The Veteran's claim of entitlement to service connection for 
radiculopathy of the right lower extremity was originally 
remanded in May 2008 in order to obtain an opinion as to whether 
the Veteran's service-connected low back disability caused or 
contributed to the associated right leg radiculopathy, and 
whether the service-connected low back disability aggravated the 
right leg radiculopathy.  In August 2008, a VA examiner indicated 
that it would be mere speculation to say whether or not the right 
L4-5 radiculopathy was related to the Veteran's original injury.  
The claim was remanded in July 2009 for a VA medical examination 
and etiological opinion.  

At a VA neurological examination in August 2009, the examiner 
performed a physical examination and concluded that the Veteran's 
neurological examination was generally within normal limits.  The 
examiner indicated that an electromyograph (EMG) was scheduled to 
be performed.  Following nerve conduction studies and 
electromyography of the bilateral lower extremities, the Veteran 
was diagnosed with bilateral S1 radiculopathies of the lower 
extremities.  No opinion as to the etiology of the bilateral 
radiculopathies was offered.

On VA orthopedic examination in October 2009, the examiner 
performed a physical examination and indicated that the Veteran 
had a somewhat vague, conflicting physical examination with some 
suspected right S1 weakness with plantar flexion of his foot but 
that straight leg raise did not support a radiculopathy. 

Neither of the 2009 VA examiners provided an opinion as to the 
etiology of the right leg radiculopathy.  The October 2009 VA 
examiner disregarded the previous examinations of record which 
documented a right leg radiculopathy.  The examiner also 
specifically failed to address the August 2009 EMG report which 
documented a diagnosis of bilateral radiculopathies of the lower 
extremities.  As it still remains unclear whether the Veteran's 
right leg radiculopathy is related to his service-connected low 
back disability, a remand is once again necessary.  A remand by 
the Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Additionally, as the Veteran 
currently has a diagnosis of radiculopathy of the left leg, an 
etiological opinion as to that disability should also be 
obtained.  

With regard to the Veteran's claim of entitlement to a TDIU 
rating, the Board finds this claim is inextricably intertwined 
with the Veteran's pending claim for an increased rating.  The 
appropriate remedy where a pending claim is intertwined with the 
claim currently on appeal is to defer adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. Poisal, Atoka 
Chiropractic Clinic, Dr. Cosby, Baptist 
Memorial Hospital, and any additional 
providers identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims file.  

2.  Schedule the Veteran for a VA spine 
examination to determine the current 
severity of his low back disability.  The 
claims file should be reviewed by the 
examiner and that review should be 
reflected in the examination report.  
Specifically, the examiner should provide 
the following information:   

(a)   Set forth all current 
complaints, findings, and diagnoses 
pertaining to the Veteran's low back 
disability.  

(b)  Provide ranges of motion of the 
lumbar spine.  

(c)  Describe any functional 
limitation due to pain, weakened 
movement, excess fatigability, pain 
with use, or incoordination.  
Additional limitation of motion during 
flare-ups and following repetitive use 
due to limited motion, excess motion, 
fatigability, weakened motion, 
incoordination, or painful motion 
should also be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
determination should be portrayed in 
terms of the degree of additional 
range of motion loss.

(d)  State the length of time in the 
past twelve months that the Veteran 
has had incapacitating episodes due to 
a low back disability.  Incapacitating 
episodes are periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that require rest 
prescribed by a physician and 
treatment by a physician.  

(e)  State whether any neurological 
impairments, including any 
radiculopathy of the lower 
extremities, and bowel and bladder 
abnormalities, are shown.  

(f)  State what impact, if any, the 
Veteran's low back disability has on 
his employment and daily living 
activities.  The examiner should 
provide an opinion as to whether the 
service-connected low back disability, 
without consideration of any other 
nonservice-connected disability, 
renders him unable to secure or follow 
a substantially gainful occupation.  
 
3.  Schedule the Veteran for a VA 
neurological examination to determine the 
current nature and etiology of the 
currently diagnosed radiculopathy of the 
bilateral lower extremities.  The claims 
file should be reviewed by the examiner and 
that review should be reflected in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other opinions 
of record, including the August 2005, April 
2007, August 2008, August 2009, and October 
2009 VA examinations and opinions, and 
discuss private and VA medical records 
relating to the low back disability.  The 
rationale for all opinions must be 
provided.  Specifically, the examiner 
should provide the following opinions:

(a)  Is it as likely as not (50 
percent or more probability) that any 
disc rupture at L4-5 and associated 
radiculopathy of the bilateral lower 
extremities are due to or the result 
of the service-connected low back 
disability.  

(b)  Is it as likely as not (50 
percent or more probability) that any 
L4-5 disc rupture or radiculopathy of 
the bilateral lower extremities has 
been aggravated by the Veteran's 
service-connected low back disability?  
The examiner should state whether any 
permanent increase in the underlying 
pathology was due to normal 
progression of the disorder.  

4.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


